        Case 1:16-cr-02049-SAB           ECF No. 177         filed 05/25/21      PageID.750 Page 1 of 2
 PROB 12C                                                                                 Report Date: May 24, 2021
(6/16)
                                                                                                  FILED IN THE
                                        United States District Court                          U.S. DISTRICT COURT
                                                                                        EASTERN DISTRICT OF WASHINGTON


                                                       for the
                                                                                        May 25, 2021
                                                                                             SEAN F. MCAVOY, CLERK
                                        Eastern District of Washington

                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Jose Enrique Estrada                      Case Number: 0980 1:16CR02049-SAB-1
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Stanley A. Bastian, Chief U.S. District Judge
 Date of Original Sentence: February 12, 2018
 Original Offense:          Possession with Intent to Distribute Heroin, 21 U.S.C. § 841(a)(1), (b)(1)(c)
 Original Sentence:         Prison - 1 day                   Type of Supervision: Supervised Release
                            TSR - 36 months

 Revocation sentence:       Prison - 4 months
 (September 12, 2018)       TSR -32 months
 Asst. U.S. Attorney:       Benjamin David Seal              Date Supervision Commenced: December 22, 2018
 Defense Attorney:          John Barto McEntire, IV          Date Supervision Expires: August 21, 2021


                                          PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 01/29/2021.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            5           Special Condition # 5: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: It is alleged that Mr. Estrada violated the terms of his supervised
                        release by using methamphetamine on or about May 12, 2021.

                        On December 26, 2018, Jose Estrada signed his judgment for case number 1:16CR02049-
                        SAB-1, indicating he understood all conditions ordered by the Court.

                        In response to Mr. Estrada failing to report for his random urinalysis on May 13, 2021, he
                        was directed to report to the U.S. Probation Office on May 14, 2021. On May 14, 2021, Mr.
                        Estrada provided a urinalysis that tested presumptive positive for methamphetamine, in
                        which he denied using methamphetamine, and thus the sample was sent to the laboratory for
                        confirmation. On May 24, 2021, the undersigned received the laboratory report for the
                        aforementioned sample, in which it was confirmed positive for methamphetamine.
        Case 1:16-cr-02049-SAB          ECF No. 177         filed 05/25/21      PageID.751 Page 2 of 2
Prob12C
Re: Estrada, Jose Enrique
May 24, 2021
Page 2

                       Thereafter, the undersigned spoke with Mr. Estrada, in which he then informed the
                       undersigned he drank out of a beverage that contained methamphetamine on May 12, 2021.
                       Mr. Estrada informed the undersigned that prior to drinking out of the aforementioned
                       beverage he was unaware that someone had put methamphetamine in it.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.

                                           I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      05/24/2021
                                                                              s/Jonathan C. Bot
                                                                              Jonathan C. Bot
                                                                              U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [; ]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [ ;]     Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                              Signature of Judicial Officer
                                                                                   
                                                                              Date
